



Exhibit 10.12
Chubb Limited
Outside Directors Compensation Parameters
February 2017


•
Annual Retainer Fee of $290,000. Paid $170,000 in restricted stock and $120,000
cash or, at the election of the director, $290,000 in restricted stock. Includes
expectation of service on up to two committees (not counting service on
Executive Committee). No fees are payable for regular board or committee
meetings.



•
Annual premiums for committee chairs and lead director:



-     Audit-$35,000        
-     Compensation-$25,000    
-     Nominating & Governance-$20,000        
-     Risk & Finance-$20,000
-     Lead director-$50,000


•
Annual premiums for selected committee service (non-chair): None.



•
Committee chair and lead director service premiums are payable in cash quarterly
or, at the election of the director, in restricted stock annually.

•
Meeting fees for “special” meetings (required to consider transactions or other
special circumstances, as determined jointly by the Lead Director and Chairman):
$2,000 per telephone meeting, $3,000 for ‘in person’ meetings. Payable in cash
quarterly. Meeting fees as described in this paragraph shall be payable as
determined by the Nominating & Governance Committee, but in all cases subject to
availability, taking into account paid and allocable Retainer Fees and premiums
described above, within the annual compensation cap approved by shareholders.

•
Restricted stock will be awarded at beginning of the plan year (i.e. the date of
the Annual General Meeting) and become non-forfeitable at end of the plan year,
provided that the grantee has remained a Chubb director continuously during that
plan year. Increases shall be paid on a pro-rated basis, based on date of award.






